Case 6:12-cv-00855-RWS Document 1036 Filed 01/13/21 Page 1 of 3 PageID #: 69046




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

  VIRNETX INC., et al.,                           §
                                                  §
  Plaintiffs,                                     §
                                                  §
  v.                                              §           C.A. No. 6:12-cv-00855-RWS
                                                  §
  APPLE INC.,                                     §
                                                  §
  Defendant.                                      §           JURY TRIAL DEMANDED
                                                  §
                                                  §

                   APPLE INC.’S NOTICE REGARDING REDACTIONS

        Pursuant to the Court’s January 6, 2021 Order (Dkt. 1034), Apple Inc. hereby files this

 Notice Regarding Redactions. The parties have reviewed the Court’s post-trial Order (Dkt. 1033

 *SEALED*) (“the Order”), and hereby notify the Court that the parties will not be requesting

 redactions to the Order.


 Dated: January 13, 2021                              Respectfully submitted,

                                                   /s/ Leslie Schmidt
                                                   Gregory S. Arovas
                                                   greg.arovas@kirkland.com
                                                   Robert A. Appleby
                                                   robert.appleby@kirkland.com
                                                   Jeanne M. Heffernan
                                                   jeanne.heffernan@kirkland.com
                                                   Joseph A. Loy
                                                   joseph.loy@kirkland.com
                                                   Leslie Schmidt
                                                   leslie.schmidt@kirkland.com
                                                   Aaron Resetarits
                                                   aaron.resetarits@kirkland.com
                                                   Nathaniel L. DeLucia
                                                   nathaniel.delucia@kirkland.com
                                                   Ryan Jin
                                                   ryan.jin@kirkland.com
                                                   KIRKLAND & ELLIS LLP
                                                   601 Lexington Avenue
                                                   New York, New York 10022
Case 6:12-cv-00855-RWS Document 1036 Filed 01/13/21 Page 2 of 3 PageID #: 69047




                                           Telephone: (212) 446-4800
                                           Facsimile: (212) 446-4900

                                           Akshay S. Deoras
                                           akshay.deoras@kirkland.com
                                           KIRKLAND & ELLIS LLP
                                           555 California Street
                                           San Francisco, California 94104
                                           Telephone: (415) 439-1400
                                           Facsimile: (415) 439-1500

                                           Michael E. Jones, Lead Attorney
                                           Texas Bar No. 10969400
                                           mikejones@potterminton.com
                                           POTTER MINTON
                                           A Professional Corporation
                                           110 N. College Avenue, Suite 500
                                           Tyler, Texas 75702
                                           Telephone: (903) 597-8311
                                           Facsimile: (903) 593-0846
                                           ATTORNEYS FOR APPLE INC.




                                       2
Case 6:12-cv-00855-RWS Document 1036 Filed 01/13/21 Page 3 of 3 PageID #: 69048




                                        CERTIFICATE OF SERVICE

        The undersigned certifies that the foregoing document was filed electronically in

 compliance with Local Rule CV-5(a) on January 13, 2021. As such, this document was served on

 all counsel who are deemed to have consented to electronic service. Local Rule CV-5(a)(3)(A).

                                                    /s/ Leslie Schmidt
                                                    Leslie Schmidt


                              CERTIFICATE OF CONFERENCE

        The undersigned certifies that counsel for Apple and counsel for VirnetX met and conferred

 pursuant to the Court’s January 6, 2021 Order (Dkt. 1034). VirnetX has informed Apple that they

 do not intend to request redactions.

                                                    /s/ Leslie Schmidt
                                                    Leslie Schmidt




                                                3
